Case:19-00119-MCF13 Doc#:8 Filed:01/22/19 Entered:01/22/19 13:54:12             Desc: Main
                          Document Page 1 of 2


                                                                                              3337
                           IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF PUERTO RICO

       IN RE:                                            CASE NO. 19-00119-MCF

       WILSON RODRIGUEZ SANTIAGO
       MADELINE CARRASQUILLO PAGAN                            CHAPTER 13
                          Debtor(s)

                      NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       TO THE HONORABLE COURT:

                Comes now BANCO POPULAR DE PUERTO RICO (“BPPR”), through its

       undersigned counsel and very respectfully states and prays:

                1.    BPPR, a secured creditor herein, has engaged the services of Frau &

       Asociados, to represent it in the instant case.

                2.    BPPR requests that all notices and documents be forwarded to the

       undersigned’s law offices at the following address:

                                 CARLOS G. BATISTA-JIMENEZ, ESQ.
                                             PO Box 331150
                                    Ponce, Puerto Rico 00733-1150
                                  Tel. (787) 843-3404; (787) 840-7435
                                          Fax. (787) 843-3431
                                   Email: lcdobatista@frauyasoc.com


                WHEREFORE, it is respectfully prayed that this Court takes notice of the above,

       and that the undersigned law offices be included in the Electronic Mail Notice List.

                CERTIFICATE OF SERVICE:           I hereby certify that on this same date, I

       electronically filed the foregoing with the Clerk of the Court using the CM/ECF system

       which will send notification of such filing to the CM/ECF participants including but not

       limited to:   Monsita Lecaroz Arribas, Esq., ustpregion21.hr.ecf@usdoj.gov; Alejandro
Case:19-00119-MCF13 Doc#:8 Filed:01/22/19 Entered:01/22/19 13:54:12     Desc: Main
                          Document Page 2 of 2


       CASE NO. 19-00119-MCF                                                         -2-

       Oliveras Rivera, Esq., Chapter 13 Trustee, aorecf@ch13sju.com; Roberto Aristides,

       Esq., Attorney for Debtor(s), fslawpr@gmail.com.

             Ponce, Puerto Rico, this 22th day of January, 2019.

                                              s/Carlos G. Batista Jiménez
                                              Carlos G. Batista Jiménez, Esq.
                                              USDC-PR 206711
                                              PO Box 331150, Ponce, PR 00733-1150
                                              Tel. (787) 843-3404; (787) 840-7435
                                              Fax. (787) 843-3431
                                              Email: lcdobatista@frauyasoc.com
